Title: From Thomas Jefferson to Pierre Samuel Dupont, [6 November 1787]
From: Jefferson, Thomas
To: Dupont, Pierre Samuel



[6 Nov. 1787]

Je vous renvoye, Monsieur votre Lettre et vous en remercie, et continue d’esperer que vous pourrez me procurer le Memoire des Fermiers Generaux. A ces Sentiments de reconnaissance de vos bontés j’en joins d’autres pour le pamphlet que vous m’avez envoyé au sujet des hopitaux, dans lequel je trouve cette exactitude geometrique  d’idée qui caracterise tout ce qui sort de votre plume. Lorsque la Theorie se trouve confirmée par des Faits dont l’ecrivain n’avait point de connaissance, cela donne à l’esprit humain plus de confiance dans ses propres opérations. Notre Methode en Amerique fournit une preuve de la saineté de votre theorie. à l’egard du livre de M. Adams Je conviens que les détails historiques dans lesquels il entre, ne sont point nécessaires pour des personnes qui comme vous ont étudié la Nature de L’homme en comparant le tems présent au tems passé; mais il ecrit pour procurer au corps de notre Nation ce qu’il n’a pas encore eu l’occasion de connaitre autrement. Notre Constitution les presentait comme une balance des pouvoirs du gouvernement. Il pense qu’ils ne sont pas suffisamment convaincus de la Necessité de cette balance qu’ils sont trop disposés à confier à un seul de ses membres. Pour cela il leur rassemble les preuves des autres nations pour montrer les maux qui ont toujours suivi le manque de cette balance. Peut-etre pourrait-on dire que son livre est trop profond pour le Commun du Peuple; mais Leurs Chefs en profiteront.
J’étais malheureusement dehors quand votre lettre est parvenue chez moi, en sorte que je n’ai pu faire au Controleur général la visite que Vous me proposiez. Je la ferai demain. Je suis &c.
